Filed 2/24/14 P. v. Hammock CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G048318

         v.                                                            (Super. Ct. No. 11HF1255)

MICHAEL JAMES HAMMOCK,                                                 OPINION

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Carla
Singer and Steven D. Bromberg, Judges. Affirmed.
                   Kevin D. Sheehy, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Barry Carlton and James
H. Flaherty III, Deputy Attorneys General, for Plaintiff and Respondent.
              A jury convicted Michael James Hammock of five counts each of
aggravated sexual assault on a child (Pen. Code, § 269, subd. (a)(1), all further statutory
references are to this code) and sexual intercourse or sodomy with a child (§ 288.7, subd.
(a)). These offenses were all committed against a single child victim who we will refer to
as B.H. The trial court sentenced Hammock to a total term of 75 years to life in state
prison. This appeal followed.
              Hammock does not directly challenge his conviction or sentence. Instead
he asks that we independently review the victim’s academic records to determine if they
contain any exculpatory, impeachment or other material evidence favorable to Hammock,
which the trial court should have disclosed to the defense pursuant to section 1326,
subdivision (c). We have conducted the independent review of those records as requested
and determined there is no such evidence. Therefore, we affirm the judgment.
                 FACTUAL AND PROCEDURAL BACKGROUND1
              Before trial the defense subpoenaed B.H.’s elementary and middle school
academic records and they were received by the trial court in a sealed envelope. Judge
Bromberg reviewed these records on January 25, 2013, found nothing exculpatory, and
ordered the clerk to seal them again. Judge Singer also reviewed these records on
February 11, 2013, and again found nothing exculpatory that should be disclosed. Judge
Singer specifically found nothing which showed B.H. had “been acting out or saying
things to other children that were inappropriate, suggesting that she had some experience
with sex. Or indicating that she was pregnant.” “There was absolutely no document that
had any report of her being sent home or acting inappropriately whatsoever.”
                                      DISCUSSION
              Under section 1326, subdivion (c), a third party responding to a subpoena
duces tecum in a criminal case must deliver the subject materials to the clerk of court so

       1 The facts surrounding the offenses committed are irrelevant to the only issue
presented on appeal and are therefore omitted from this opinion.

                                             2
the court can hold a hearing to determine whether the requesting party is entitled to
receive them. (Kling v. Superior Court (2010) 50 Cal.4th 1068, 1071.) “The trial court
may order an in camera review of the records produced . . . and, as the People concede,
may conduct some or all of the hearing . . . ex parte . . . . [Citation.]” (Id. at p. 1079.)
              This court’s function is to review the academic records in order to
determine whether they contained anything material that should have been disclosed.
(People v. Martinez (2009) 47 Cal.4th 399, 453.) We have reviewed all 131 pages of the
subpoenaed academic records, and have concluded they contain nothing material that
should have been disclosed to the defense.
                                       DISPOSITION
              The judgment is affirmed.



                                                   THOMPSON, J.



WE CONCUR:


O’LEARY, P. J.



RYLAARSDAM, J.




                                               3